SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedAugust 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto AURA SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-4106894 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1310 E. Grand Ave. El Segundo, California 90245 (Address of principal executive offices) Registrant's telephone number, including area code: (310) 643-5300 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YES [ X ]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ X ]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large Accelerated Filer  Accelerated Filer  Non-accelerated filer  Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo [x] APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesNo Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the latest practicable date. Class Outstanding September 30, 2011 Common Stock, par value $0.0001 per share 70,143,542 shares AURA SYSTEMS, INC. INDEX Index Page No. PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Statement Regarding Financial Information 4 Unaudited Condensed Balance Sheets as of August 31, 2011 and February 28, 2011 5 Unaudited Condensed Statements of Operations for the Threeand Six Months Ended August 31, 2011 and 2010 6 Unaudited Condensed Statements of Cash Flows for the Six Months Ended August 31, 2011 and 2010 7 Notes to Unaudited Condensed Financial Statements 9 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 4T. Controls and Procedures 24 PART II. OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 6. Exhibits 25 SIGNATURES AND CERTIFICATIONS 26 AURA SYSTEMS, INC. QUARTER ENDED AUGUST 31, 2011 PART I. FINANCIAL INFORMATION ITEM 1. STATEMENT REGARDING FINANCIAL INFORMATION The financial statements included herein have been prepared by Aura Systems, Inc., (the "Company"), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). As contemplated by the SEC under Rule 10-01 of Regulation S-X, the accompanying financial statements and footnotes have been condensed and therefore do not contain all disclosures required by accounting principles generally accepted in the United States of America. However, the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Form 10-K for the year ended February 28, 2011 as filed with the SEC (file number 000-17249). 4 AURA SYSTEMS, INC. BALANCE SHEETS AS OF AUGUST 31,2, 2011 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $59,070 at August 31 and February 28, 2011, respectively Inventory - current Other current assets Total current assets Property, plant, and equipment, net Inventory, non-current, net of allowance for obsolete inventory of $1,989,671 and $2,106,391 at August 31 and February 28, 2011,respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Customer advances Notes payable Convertible notes payable Notes payable and accrued interest- related party Total current liabilities Convertible note payable - Total liabilities Commitments and contingencies - - Stockholders' deficit : Common stock, $0.0001par value; 75,000,000 and 75,000,000 shares authorized at August 31 and February 28, 2011; 69,983,542 and 60,720,956issued and outstanding at August 31 and February 28, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to these Unaudited condensed financial statements. 5 AURA SYSTEMS, INC. CONDENSED STATEMENTS OF OPERATIONS THREE AND SIX MONTHS ENDED AUGUST 31, 2 (Unaudited) Three Months Six Months Net Revenues $ Cost of goods sold Gross Profit Expenses Engineering, research and development expenses Selling, general and administrative expenses Total costs and expenses Loss from operations ) Other (income) and expense Interest expense, net (Gain) loss on settlement of debt ) - ) Other (income) expense, net - ) Total other (income) expense Net Loss $ ) $ ) $ ) $ ) Total basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares used to compute basic and diluted income (loss) per share See accompanying notes to these Unaudited condensed financial statements. 6 AURA SYSTEMS, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED AUGUST 31, 2 (Unaudited) Cash flow from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Amortization of debt discount - Loss(Gain) on settlement of debt ) Provision for inventory obsolescence ) - Stock options and warrants expense Stock issued for services - (Increase) decrease in: Accounts receivable ) ) Inventory Other current assets and deposit ) Increase (decrease) in: Accounts payable, customer deposit and accrued expenses Net cash used in operations ) ) Cash flow from investing activities: Acquisition of plant and equipment - ) Cash flow from financing activities: Issuance of common stock Proceeds from notes payable Repayments of notes payable ) )- Proceeds from stock to be issued - Net cash provided by financing activities: Net increase (decrease) in cash & cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $
